Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 1 of 15Electronically Submitted
                                                                         8/30/2019 11:47 AM
                                                                               Hidalgo County Clerk
                                                                   Accepted by: Samantha Martinez
                                       CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 2 of 15Electronically Submitted
                                                                         8/30/2019 11:47 AM
                                                                               Hidalgo County Clerk
                                                                   Accepted by: Samantha Martinez
                               CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 3 of 15Electronically Submitted
                                                                         8/30/2019 11:47 AM
                                                                               Hidalgo County Clerk
                                                                   Accepted by: Samantha Martinez
                               CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 4 of 15Electronically Submitted
                                                                         8/30/2019 11:47 AM
                                                                               Hidalgo County Clerk
                                                                   Accepted by: Samantha Martinez
                               CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 5 of 15Electronically Submitted
                                                                         8/30/2019 11:47 AM
                                                                               Hidalgo County Clerk
                                                                   Accepted by: Samantha Martinez
                               CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 6 of 15

                            CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 7 of 15

                            CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 8 of 15

                            CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 9 of 15

                            CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 10 of 15

                             CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 11 of 15

                             CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 12 of 15

                             CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 13 of 15

                             CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 14 of 15

                             CL-19-4688-H
Case 7:19-cv-00349 Document 1-3 Filed on 10/07/19 in TXSD Page 15 of 15

                             CL-19-4688-H
